Citation Nr: 0736724	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-09 479	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to 
service-connected disabilities.

2.  Entitlement to an increased initial disability evaluation 
for degenerative changes of the thoracic and lumbosacral 
spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated in September 2003 and September 2005.

The Board previously remanded the veteran's claim of 
entitlement to an increased initial disability evaluation for 
degenerative changes of the thoracic and lumbosacral spine in 
June 2007 for a Board hearing.

In September 2007, the veteran participated in a Travel Board 
hearing with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claims.

During the veteran's September 2007 Board hearing, the 
veteran stated that he had been receiving treatment from 
Advanced Alternative Health Care.  Though the veteran did 
submit one treatment record dated in August 2007 (with the 
appropriate waiver of agency of original jurisdiction 
consideration), it was unclear as to whether there are any 
outstanding treatment records.  Additionally, on several 
occasions, the veteran has stated that not all of his 
treatment records from Hill Family Chiropractic have been 
obtained by VA.  The AMC must obtain these missing treatment 
records.

Also during his Board hearing, the veteran stated that his 
currently service-connected spine disabilities have increased 
substantially in severity.  After the AMC has obtained the 
missing treatment records noted above, the veteran should be 
afforded a new VA spine examination for his thoracic and 
lumbar spine disabilities.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The veteran was last afforded a VA 
medical examination in February 2005 to assess the severity 
of his thoracic and lumbar spine disabilities.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2006).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  In this case, there is objective evidence 
indicating that there has been a material change in the 
severity of the veteran's spine disabilities since he was 
last examined.  Thus, a new examination must be completed.

With regard to the cervical spine service connection claim, 
the veteran must also be afforded a new examination.  The 
opinion of the September 2005 VA examiner was vague and not 
based on all the evidence, in particular the missing 
treatment records noted above.  A new VA opinion must be 
provided in order to determine whether the veteran's 
currently diagnosed degenerative disc disease of the cervical 
spine is related to service or secondary to his service-
connected disabilities.  As the United States Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must obtain any outstanding 
treatment records available from 
Advanced Alternative Health Care and 
Hill Family Chiropractic, as well as 
any outstanding VA treatment records.  
If records are not available, a 
statement to that effect must be 
associated with the veteran's claims 
folder.

2.  After obtaining any outstanding 
treatment records available, the 
veteran must be scheduled for a new VA 
spine examination.  The examiner must 
determine whether the veteran's 
thoracic and lumbosacral spine 
disabilities have increased in 
severity.  In particular, the examiner 
should address the veteran's urinary 
urgency, flare-ups and restless legs.  

Additionally, the examiner is requested 
to determine the nature and etiology of 
any diagnosed cervical spine disability 
and whether it is related directly to 
service or secondary to the veteran's 
service-connected disabilities.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The claims folder must be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report must 
reflect that the claims folder was 
available for review and was, in fact, 
reviewed.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the case should be returned to the Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

